DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 
	Applicant elected fig. 8 as the species to be examined.

    PNG
    media_image1.png
    386
    604
    media_image1.png
    Greyscale

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1, 4, 5 and 13-17 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
directly in step (vii), and which makes it further limiting than the step (v). This leads to a conflict as to the metes and bounds of the limitation (of low pressure feed into the high pressure side of the first solvent outlet-generating reverse osmosis unit) as direct and/or indirect, or duplication of the element, within the same claim. Applicant may present the step (vii) in a dependent claim to further limit claim 1, buy which way, step (v) keeps the option of being direct or indirect.
	Claim 13, step (v): “a reverse osmosis unit” has antecedent basis issues. Is this a different reverse osmosis unit not included in all the reverse osmosis units described in claims 1 and 13? If so, which RO unit of Fig. 8 is this? The claim already recites all the RO unit so f fig 8 in three categories: first solvent outlet-generating, first, second and third intermediate, and the concentrate generating. There is no other RO unit in fig. 8. Also noted is that there is no third intermediate reverse osmosis unit in fig. 8.
Claims 15-17: The term, “a reverse osmosis unit” in claim 15 is repeated and confusing, and has an antecedent issue as shown in claim 13. Are they the same or different? If same, how does step (ii) work? Split and then send to the same side, or different sides? If same side, it makes no sense in splitting. If send to different sides, then claims 16 and 17 are not further limiting, but duplicates of claim 15. Step (ii) is confusing and can be interpreted in several ways, which is indefinite. So is claim 16.
Claim 17: “the same reverse osmosis unit” lacks antecedent basis.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of pre-AIA  35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(b) the invention was patented or described in a printed publication in this or a foreign country or in public use or on sale in this country, more than one year prior to the date of application for patent in the United States.


Claim(s) 1-5 is/are rejected under pre-AIA  35 U.S.C. 102(b) as being anticipated by Michele et al (US 4,478,719).
Michele, figure 5 is copied herein. The process steps are annotated in the figure. The intermediate units are 15, with the bottom-most unit being the concentrate outlet unit. The unit 30 is the first solvent outlet unit. Sides labelled 12, 23 and 27 are high pressure sides, and 13, 25 and 29 are low pressure sides. 14’s are pumps. Michele has similar teachings in other embodiments as well. Reverse osmosis – col. 1 lines 24-26, as well as col. 10 lines 47-55, which describe reverse osmosis and hyper filtration (separation of organics, azeotropics, etc.).
Specific claim requirement argued regarding step (vii): First, this step appears duplicating step (v) as described in the 112 rejection. Second, this step only requires a part of the feed to the first solvent-generating reverse osmosis unit to have outlet flow directly from the low pressure side of the intermediate reverse osmosis system, which is clearly seen in Fig. 5 of Michelle. Third, the term “partial” means part or a portion of a whole, which can include the whole; and in addition, as in the confounding step (v).
Additionally (not in the instant claims), the feed solution F is charged at the high pressure side of pump 14, which is at the first solvent outlet-generating reverse osmosis .

    PNG
    media_image2.png
    634
    472
    media_image2.png
    Greyscale

 
Claim Rejections - 35 USC § 103
The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject 

Claims 13-17 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Michele et al (US 4,478,719) in view of Nerad et al (US 4,755,297).

    PNG
    media_image3.png
    733
    411
    media_image3.png
    Greyscale

	Michelle teaches the details for claim 1-5 as shown in rejection 1. Claim 13 adds step (v) to claim 5, and claim 15 adds step (b) to claim 4, both of which are not taught by Michele. 
Nerad teaches a continuous counter-current cascade reverse osmosis system (abstract) as shown in fig. 3 copied herein. As can be seen, part of the concentrate (high pressure) at the concentrate end and permeate (low pressure) at permeate end .

Response to Arguments
Applicant's arguments filed 4/26/21 have been fully considered but they are not persuasive. They are addressed in the rejection.


Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KRISHNAN S MENON whose telephone number is (571)272-1143.  The examiner can normally be reached on Flexible, but generally Monday-Friday: 8:00AM-4:30PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Vickie Kim can be reached on 5712720579.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/KRISHNAN S MENON/           Primary Examiner, Art Unit 1777